Title: The American Commissioners to [Richard Henry Lee]: Résumé, 15 December 1784
From: American Commissioners
To: Lee, Richard Henry


				⟨Paris, December 15, 1784: In our letter of November 11 we outlined to Congress what we had done up to that date, which included sending all our letters. We can now only add the answers we have received, and our replies. Enclosures 1 and 2 are our exchange with the ambassador of Portugal, enclosure 3 being the draft treaty we enclosed. Enclosures 4 and 5 are the exchange with the chargé d’affaires of Tuscany; we sent him the same draft treaty, with the country and names changed. We must observe that the draft treaty we sent to Baron Thulemeier, under cover of a letter we enclosed in our last letter to Congress, was the same as the draft we sent Portugal and Tuscany, with the changes in the form of the other party. Enclosures 6 and 7 are a letter from the British ambassador here and our reply.
				We read in the public papers that on October 11 an American ship just out of Cadiz was captured by a frigate of the Emperor of Morocco, one of five which he had cruising in the ocean, and was carried into Tangier on October 16. A letter from Mr. Carmichael confirms this intelligence; he adds that the ship belonged to the state of Virginia. This event demonstrates the need to take immediate measures with the piratical states in order to preserve our trade in the Mediterranean, with Spain and Portugal, and perhaps with more distant countries as their vessels may extend their cruising grounds.⟩
			